DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 9, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochigi et al (US Patent 8636744B2).
Tochigi discloses a device (positioning device for ankle joint replacement surgery, Fig. 3).  Specifically in regards to claim 1, Tochigi discloses the device (see Fig. 3) comprising: a base; a foot plate attached to the base, the foot plate having a member attached thereto, the member configured for receiving at least a first wire or pin to fix a foot of a person relative to the foot plate while the foot plate is oriented normal to a superior-inferior direction of the foot (As can be seen in fig. 1 below and fig. 3, the device shown has a footplate which is normal to the St Regis Paper Co. v. Bemis Co. 193 USPQ 8.  


    PNG
    media_image1.png
    570
    741
    media_image1.png
    Greyscale

Figure 1: Tochigi demonstrating the components of the device.

In regards to claim 6, Tochigi discloses wherein the support has a medial wall and a lateral wall, the medial and lateral walls configured for attachment of a second wire or pin to fix a tibia of the person in the superior-inferior direction relative to the support (As can be seen in Fig. 1 below, the support has walls that can either be the medial or lateral side depending on which leg of the patient is inserted therein.  Additionally, connected to one of the support walls by means of an extension is another member holding another set of pins to be inserted into the tibia of the lower leg.) (Fig. 3 and 1 above, and Claim 6).
In regards to claim 7, Tochigi as recited above discloses a plurality of members attached to the footplate.  Togichi further discloses wherein the member comprises a strut that is 
In regards to claim 9, Tochigi discloses an apparatus (positioning device for ankle joint replacement surgery, Fig. 2H and 3).  Specifically, Tochigi discloses a fixation device (see Fig. 3) comprising: a base; a foot plate attached to the base, the foot plate having a member attached thereto, the member configured for receiving at least a first wire or pin to fix a foot of a person relative to the foot plate while the foot plate is oriented normal to a superior-inferior direction of the foot (As can be seen in fig. 1 below and fig. 3, the device shown has a footplate which is normal to the base  to hold the foot in position similar to what is shown in Fig. 2A.  In addition, a member attached to the footplate holds a k-wire that is placed to identify landmarks in the bone which are then checked by fluoroscopy.) (Fig. 2A and 3 and Fig. 1 below, and Claims 1 and 7-9; Col. 8 ln 23 to Col. 9 line 17, Col. 12 lines 4-5).  Tochigi also discloses an assembly attached to the base, the assembly including: a support shaped to receive a calf of a person; and a positioning assembly for attaching the support to the base, including a first mechanism for positioning the support in the superior-inferior direction relative to the base (As can be seen in Fig. 1 below the positioning device has a support that is semi-circular in shape to support the calf of a person.  This support is clamped onto the rails of the base to thus allow the support to be adjusted to suit the patient.) (Fig. 3 and Fig. 1 below, and Claims 1 and 4-6; Col. 8 ln 23 to Col. 9 line 17, Col. 12 lines 4-5).  However, Tochigi is silent as to there being a plurality of members. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have instead of a single member (Fig. 1 below) to have several members attached to the footplate, St Regis Paper Co. v. Bemis Co. 193 USPQ 8.  
In regards to claim 29, Tochigi discloses a device (positioning device for ankle joint replacement surgery, Fig. 3).  Specifically, Tochigi discloses the device (see Fig. 3) comprising: a base; a foot plate attached to the base, the foot plate having a member attached thereto, the member configured for receiving at least a first wire or pin to fix a foot of a person relative to the foot plate while the foot plate is oriented normal to a superior-inferior direction of the foot (As can be seen in fig. 1 above and fig. 3, the device shown has a footplate which is normal to the base  to hold the foot in position similar to what is shown in Fig. 2A.  In addition, a member attached to the footplate holds a k-wire that is placed to identify landmarks in the bone which are then checked by fluoroscopy.) (Fig. 2A and 3 and Fig. 1 above, and Claims 1 and 7-9; Col. 8 ln 23 to Col. 9 line 17, Col. 12 lines 4-5).  Tochigi further discloses wherein the member comprises a strut that is independently positionable for urging the first wire or pin in an inferior and/or anterior direction relative to the foot plate (As can be seen in Fig. 1 above, the member is comprised of a strut and therefore, if the Togichi reference were to be modified to have a plurality of said members they would all comprise the strut body.) (Fig. 3 and 1 above, and Claim 9).  Tochigi also discloses an assembly attached to the base, the assembly including: a support shaped to receive a calf of a person; and a positioning assembly for attaching the support to the base, including a first mechanism for positioning the support in the superior-inferior direction relative to the base (As can be seen in Fig. 1 below the positioning device has a support that is semi-circular in shape to support the calf of a person.  This support is clamped onto the rails of the base to thus allow the support to be adjusted to suit the patient.) (Fig. 3 and Fig. 1 below, and Claims 1 and 4-6; Col. 8 ln 23 to Col. 9 line 17, Col. 12 lines 4-5).  Tochigi also St Regis Paper Co. v. Bemis Co. 193 USPQ 8.  

In regards to claim 30, Tochigi discloses a device (positioning device for ankle joint replacement surgery, Fig. 3).  Specifically, Tochigi discloses the device (see Fig. 3) comprising: a base; a foot plate attached to the base, the foot plate having a member attached thereto, the member configured for receiving at least a first wire or pin to fix a foot of a person relative to the foot plate while the foot plate is oriented normal to a superior-inferior direction of the foot (As can be seen in fig. 1 above and fig. 3, the device shown has a footplate which is normal to the base  to hold the foot in position similar to what is shown in Fig. 2A.  In addition, a member attached to the footplate holds a k-wire that is placed to identify landmarks in the bone which are then checked by fluoroscopy.) (Fig. 2A and 3 and Fig. 1 above, and Claims 1 and 7-9; Col. 8 ln 23 to Col. 9 line 17, Col. 12 lines 4-5).  Tochigi further discloses wherein the member comprises a strut that is independently positionable for urging the first wire or pin in an inferior and/or St Regis Paper Co. v. Bemis Co. 193 USPQ 8.  


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togichi in view of Triplett (US Patent Pub. 20140020690A1).
Togichi discloses a device having a base, a footplate attached to the base with a plurality of members attached to the footplate for receiving wires/pins, a support for receiving a calf attached to the base and having a first mechanism to move the support relative to the base.  In regards to claims 2-3, Togichi discloses a support (see Fig. 1 above).  However, Togichi is silent as to the first mechanism including a pinion positioned on a rack and a lock.
Triplett discloses a device (adjustable foot positioning system, Fig. 1, 16A-16C, and 18A-18B).  Specifically in regards to claim 2, Triplett discloses an assembly (106) having a rack (282,284), and the first mechanism includes a pinion (290,294) for positioning the rack (282,284) (Fig. 1, 16A-16C, and 18A-19B; and Page 5 Para. [0084]).  In regards to claim 3
In regards to claim 4, Togichi in view of Triplett disclose a device having a base, a footplate attached to the base with a plurality of members attached to the footplate for receiving wires/pins, a support for receiving a calf attached to the base and having a first mechanism comprised of a rack and pinons to move the support relative to the base.  The combination is silent as to there being a second mechanism for positioning the support in an anterior-posterior direction perpendicular to the superior-inferior direction.  Togichi in the embodiment shown in Fig. 2D demonstrates a second mechanism (vertical adjustment) for positioning the  piece in an anterior-posterior direction perpendicular to the superior-inferior direction (As seen in Fig. 2D, the knob is loosened and allows the piece to move in the vertical, anterior-posterior, direction and then the knob is locked to hold the piece in place.) (Fig. 2D; Col. 8 lines 33-41).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the base of the support (Fig. 1 above) of Togichi to have a slot that allows for the base to move up and down and be clamped in place by means of a knob a shown in Fig. 2D of Togichi in order to be able to adjust the support in the proximal/distal and anterior/posterior directions (Col. 8 lines 35-37).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togichi in view of Wong (US Patent Pub. 20170224383A1).
Togichi discloses a device having a base, a footplate attached to the base with a plurality of members attached to the footplate for receiving wires/pins, a support for receiving a calf attached to the base and having a first mechanism to move the support relative to the base.  In regards to claim 8, Togichi discloses wherein the member which is a strut includes a head 


    PNG
    media_image2.png
    576
    347
    media_image2.png
    Greyscale

Figure 2: Tochigi demonstrating the components of the member which holds the pin/wire.

Wong discloses a device (fixation device, Fig. 1-8).  Specifically in regards to claim 8, Wong discloses a plurality of members (1000) comprising a plurality of struts (1002,1006), wherein the plurality of struts each include: a head (portion of 100 that extends into 1054) configured to slide along a respective anterior-posterior track (1054) in the device, a lock (nut at end of 1006 seen in Fig. 7) for fixing the location of the strut (1006,1002) along the track (1054) .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments filed on 1/19/21 have overcome the previous 112 rejections and the claim objections which are withdrawn.
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. Applicant argues that the prior art reference or combined references must provide the motivation or suggestion to combine or the knowledge must be generally available to one skilled in the art and since no art was presented that the Examiner must present an affidavit detailing the examiner’s personal experience (i.e., construction, testing, and research) with the specific invention as delineated in applicant’s claims 1 and 9 as recited in 37 CFR § 1.104(d)(2)1.  In this respect the applicant is arguing that a duplication of parts rejection based on St Regis Paper Co. v. Bemis Co. 193 USPQ 8 is equivalent to the examiner declaring official notice or relying on the examiners personal knowledge in the field.  However, neither is the case.  The St. Regis Paper Co. case is introduces the idea that there must be a synergistic result from a combination of known elements for the combination to be patentable. The courts have understood that the combination is "synergistic” if the resulting effect is greater than the sum of the several effects taken separately.  Thus, the duplication of parts must produce an unobvious result.  In this case the addition of more than one pin or wire will not result in something unexpected but just allow for the foot to be held against in a more stable manner.  This can be seen in the Triplett (US Patent Pub. 20140020690A1) reference used in the rejection above, at Fig. 28A-31 and described in Para. [0097] which demonstrate two pins 400,402 that are used to help hold the foot in place against the foot plate subassembly 106.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant in their remarks at pg. 9 incorrectly notes the rule as 37 CFR §104(d)(2) wherein 37 CFR 104 details rules regarding definitions instead of 37 CFR § 1.104(d)(2) which discloses rules regarding the nature of the examination process.